United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1197
                                    ___________

Salvador Estrada-Dominguez,           *
                                      *
            Petitioner,               *
                                      *
      v.                              * Appeal from an Order
                                      * of the Board of
Alberto Gonzales, United States       * Immigration Appeals.
Attorney General; Michael Chertoff,   * [UNPUBLISHED]
Secretary, Department of Homeland     *
Security,                             *
                                      *
            Respondents.              *
                                 ___________

                              Submitted: February 15, 2007
                                 Filed: February 23, 2007
                                  ___________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

        Petitioner, Salvador Estrada-Dominguez, entered the United States without
inspection in 1989. He was subsequently placed in removal proceedings pursuant to
8 U.S.C. § 1229a for being present in the United States without inspection in violation
of 8 U.S.C. § 1182(a)(6)(A)(i). Petitioner conceded removability and applied for
relief through cancellation of removal under 8 U.S.C. § 1229b(b).
     The Immigration Judge found that petitioner was ineligible for cancellation of
removal because of his conviction in an Iowa state court of a crime of moral turpitude.

      The Board of Immigration Appeals adopted and affirmed the Immigration
Judge’s decision without opinion pursuant to 8 C.F.R. § 1003.1(e)(4).

        Petitioner contends that because his state conviction was obtained in violation
of his right to due process of law, namely, the denial of his right to effective assistance
of counsel and the failure to provide him an interpreter, it cannot serve as the basis for
the denial of his claim for cancellation of removal.

      The denial of the discretionary relief of cancellation of removal does not
implicate a liberty interest and thus does not give rise to a due process claim. Nativi-
Gomez v. Ashcroft, 344 F.3d 805 (8th Cir. 2003); Escudero-Corona v. INS, 244 F.3d
608 (8th Cir. 2001). See also United States v. Calderon-Pera, 339 F.3d 320 (5th Cir.
2003). Moreover, an alien may not collaterally attack an otherwise valid state court
conviction in immigration proceedings. See, e.g., Guillen-Garcia v. INS, 999 F.2d
199 (7th Cir. 1993).

       The petition for review is denied.
                        ______________________________




                                           -2-